20-3249
   Chowdhury v. Garland
                                                                           BIA
                                                                     Zagzoug, IJ
                                                                   A206 997 582
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 22nd day of December, two thousand twenty-
   two.

   PRESENT:
            JON O. NEWMAN,
            MICHAEL H. PARK,
            EUNICE C. LEE,
                 Circuit Judges.
   _____________________________________

   ZUBAYER ZAMAN CHOWDHURY,
            Petitioner,

                    v.                                   20-3249
                                                         NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                   Dilli Raj Bhatta, Esq., Bhatta Law
                                     & Associates, New York, NY.

   FOR RESPONDENT:                   Brian Boynton, Acting Assistant
                                     Attorney General; Claire L.
                                 Workman, Senior Litigation
                                 Counsel; Rosanne M. Perry,
                                 Attorney, Office of Immigration
                                 Litigation, United States
                                 Department of Justice, Washington,
                                 DC.

     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

     Petitioner Zubayer Zaman Chowdhury, a native and citizen

of Bangladesh, seeks review of an August 28, 2020, decision

of   the   BIA   affirming   a    June      21,     2018,   decision   of   an

Immigration Judge (“IJ”) denying his application for asylum,

withholding      of   removal,   and       relief   under   the   Convention

Against Torture (“CAT”).         In re Zubayer Zaman Chowdhury, No.

A206 997 582 (B.I.A. Aug. 28, 2020), aff’g No. A206 997 582

(Immigr. Ct. N.Y.C. Jun. 21, 2018).                 We assume the parties’

familiarity with the underlying facts and procedural history.

     Under the circumstances, we have reviewed both the IJ's

and BIA’s decisions.         See Wangchuck v. Dep’t of Homeland

Sec., 448 F.3d 524, 528 (2d Cir. 2006).                      The applicable

standards of review are well established.                     See 8 U.S.C.

§ 1252(b)(4)(B) (“[T]he administrative findings of fact are

                                       2
conclusive     unless   any   reasonable    adjudicator   would     be

compelled to conclude to the contrary.”); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

credibility determination for “substantial evidence”).

    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on the demeanor, candor, or responsiveness of

the applicant or witness, the inherent plausibility of the

applicant’s or witness’s account,” inconsistencies in the

record,    “or   any    other    relevant    factor.”      8 U.S.C.

§ 1158(b)(1)(B)(iii).           “We   defer . . . to      an      IJ’s

credibility determination unless . . . it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008).    Substantial evidence supports the adverse credibility

determination.

    The    agency   reasonably    deemed    Chowdhury’s   testimony

implausible.     See Wensheng Yan v. Mukasey, 509 F.3d 63, 66

(2d Cir. 2007) (“[A]n IJ is entitled to consider whether the

applicant’s story is inherently implausible.”).           Chowdhury

alleged past persecution by the Awami League because of his


                                  3
involvement with the Bangladesh Nationalist Party (”BNP”).

He testified that during the 16-year period from 1998 to 2014,

he was a joint organizational secretary for the BNP, a general

member of the BNP, a member of the BNP’s youth wing, or a

member    of    the   BNP’s   student    wing.    However,     he    denied

awareness of any violence or incitement to violence by or

attributed to BNP members.         He stated that he had never heard,

read, or seen news articles about BNP violence.             However, the

record includes extensive evidence in the form of human-

rights reports, news articles, and other country-conditions

evidence of the BNP engaging in or being accused of violent

action    against     political    opponents,    including     the    Awami

League    and    religious     minorities.       Given   the      extensive

evidence of BNP violence and Chowdhury’s testimony about his

role     and    longstanding      involvement    in   the    party,     the

implausibility finding is tethered to the record.                 See Siewe

v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (“So long as an

inferential leap is tethered to the evidentiary record, we

will accord deference to the finding.”).

       The     adverse   credibility      determination      is     further

supported by the IJ’s demeanor finding to which we give


                                     4
particular deference.          See Tu Lin v. Gonzales, 446 F.3d 395,

400 (2d Cir. 2006).           The IJ found that Chowdhury’s testimony

was “scripted,” “memorized,” and “rehearsed.”                   In addition

to the deference due that finding, it is supported by the

IJ’s determination that Chowdhury was evasive when questioned

about BNP violence.           See Li Hua Lin v. U.S. Dep’t of Just.,

453 F.3d 99, 109 (2d Cir. 2006) (“[G]iv[ing] particular

deference       to . . . the      adjudicator’s      observation       of   the

applicant’s demeanor, in recognition of the fact that the

IJ’s ability to observe . . . demeanor places her in the best

position       to   evaluate    whether      apparent      problems   in    the

witness’s testimony suggest a lack of credibility or, rather,

can be attributed to an innocent cause such as difficulty

understanding the question.” (citation and quotation marks

omitted)).

       Lastly, the agency reasonably concluded that Chowdhury

failed     to       rehabilitate       his     testimony     with     reliable

corroborating evidence.          See Biao Yang v. Gonzales, 496 F.3d

268,     273    (2d    Cir.    2007)    (“An     applicant’s    failure     to

corroborate his or her testimony may bear on credibility,

because the absence of corroboration in general makes an


                                        5
applicant unable to rehabilitate testimony that has already

been    called   into   question.”).           Contrary    to    Chowdhury’s

position, the agency did not err in giving minimal weight to

letters from his family members, friends, neighbors, and

fellow BNP members because the letters were not independent

of the asylum application, the authors were not available for

cross-examination, and his family members were interested

parties.    See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

2013) (“We defer to the agency’s determination of the weight

afforded to an alien’s documentary evidence.”).                  Nor was the

agency required to credit noncontemporaneous summaries of

medical treatment, where contemporaneous records appear to

have been available but not produced, and where the summaries

did not establish who attacked Chowdhury or why, or resolve

the implausibility of Chowdhury’s testimony.               Id.

       Given the implausible testimony, the deference due the

demeanor    finding,    and   the       lack    of   reliable         objective

evidence,     substantial     evidence          supports        the    adverse

credibility determination.      See Xiu Xia Lin, 534 F.3d at 167.

The adverse credibility determination is dispositive because

asylum, withholding of removal, and CAT relief were all based


                                    6
on the same factual predicate.     See Paul v. Gonzales, 444

F.3d 148, 156–57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              7